Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the loading of the first motor vehicle component against the second motor vehicle component via the spacing element (claim1, last paragraph; and claim 10) must be shown or the feature canceled from the claim.  The drawings show a gap between spacing element (23) and the first motor vehicle component preventing any loading.

    PNG
    media_image1.png
    388
    688
    media_image1.png
    Greyscale

The spacing element on the first motor vehicle component (claim 4) must also be shown.
A locking ring detachable fixed on the bolt (claim 5) must be shown.
The through opening in the first motor vehicle component dimensioned for the bolt to be moveable in first and second axial directions (claim 7) must be shown. 

No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. There are three limitations claimed which as best understood are non-enabled with the disclosed invention:
First: In claim 1, paragraph beginning line 15, the tolerance element being moveable along a first and second axis relative to the first motor vehicle component is not enabled.  The tolerance element is disclosed as threaded onto the bolt making is fixed to the bolt and there is not any play between the bolt and the first motor vehicle component to allow for movement along the disclosed first and second axis (see Fig. 3).  Additionally, there is also minimal spacing between the tolerance element and the first motor vehicle component (see Fig. 4).
Second: In claim 1, the last two paragraphs, the loading of the first motor vehicle component against the second vehicle component would not be enabled with the bolt being rotationally fixed with the second vehicle component.  With the bolt being fixed it would also make the first motor vehicle component axially fixed on the bolt because the tolerance element is dimensioned to be rotatable fixed within the first motor vehicle component (see Fig. 4).  And therefore since tolerance element is threaded onto the bolt it would be unable to rotate and translate along the bolt axis.  In turn the tolerance element and first motor vehicle component would be fixed on the bolt and unable to provide the load.
Third: In claim 12, the screw-on element urges the first motor vehicle component in the direction of the second motor vehicle component would not be enabled because the tolerance element would be fixed on the bolt, for reasons as described above, and would prevent the screw-on element from moving the first motor vehicle component in the direction of the second motor vehicle component.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 2, it is unclear how there could be a continuous thread with there being a contact surface.

The claims were examined as best understood but, due to the claims being non-enabling no meaningful assessment of how the claims relate to the prior art could be made at this time.

Some prior art which is believed to relevant is cited as follows:  The references to Mitchell (US 5,499,851) and Bender (US 5,340,174) are cited to show motor vehicle door supports with spacer elements.  Kluenker (US 6,474,855) and Couto Maquieira (US 10,309,435) are cited to show tolerance compensating fastening systems for vehicle components.  Acunal (US 11,293,204) is cited to show an adjustable door handle support.  Walther (US 3,897,112) is cited to teach of method of installing a bolt with a screw-on element (30) and a tolerance element (28).  The other references cited are of general interest.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071. The examiner can normally be reached M-F 8:30 - 7:00 eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677